WARD,, Circuit Judge
(dissenting’). I quite agree with the majority of the court that the credit given by the Short Dine upon the defendant’s indebtedness to it was a gift, and not a mere bookkeeping entry. *214It was not a return of capital, and I think was clearly a part of the defendant’s gross income derived from all sources during the year in question. The meaning of the word “income” does depend upon its context; but this gift did come in during the year, was a part of the year’s net income defined by the act, and I find no difficulty in calling it income. The excise tax sued for is measured by the defendant’s net income, ascertained by deducting from its gross income received from all sources certain specified items, which do not cover gifts. The Income Tax Taws of 1913, 1916, and 1917 expressly provide that only the income of gifts is to be taxed, from which it may be inferred, that but for this provision, the gifts themselves would have been taxed as income.